OPINION — AG — QUESTION (1): ARE THE MEMBERS OF SAID OKLAHOMA MOTOR VEHICLE COMMISSION AND THEIR PERSONNEL SUBJECT TO THE REGULATIONS, LIMITATIONS AND RESTRICTIONS CONTAINED IN 74 O.S. 500.3 [74-500.3] (PER DIEM, MILEAGE, LODGING)? — AFFIRMATIVE, QUESTION(2): ARE THE FUNDS RECEIVED BY SAID COMMISSION BY VIRTUE OF OR UNDER COLOR OF OFFICE PUBLIC FUNDS? — 47 O.S. 561 [47-561] — 47 O.S. 566 [47-566] — IS A GOVERNMENTAL AGENCY OF THE STATE OF OKLAHOMA, AND THE FUNDS BY IT BY VIRTUE OR UNDER THE COLOR OF PUBLIC FUNDS. (MOTOR VEHICLE COMMISSION, DEPARTMENT OF PUBLIC SAFETY), QUESTION(3): ARE THE MEMBERS OF SAID COMMISSION ENTITLED TO THE $10.00 PER DIEM RATE PROVIDED IN SENATE BILL NO. 431, ONLY FOR THE DAY OR DAYS OF A PARTICULAR MEETING; OR ARE THEY ENTITLED TO A PER DEIM RATE FOR THE DAYS OR PARTS THEREOF WHEN IN OFFICIAL TRAVEL STATUS FROM HIS DOMICILE TO THE PLACE OF COMMISSION MEETING AND RETURN ? — SEE OPINION CITE: OPINION NO. APRIL 21, 1955 — VINENTIA, 74 O.S. 500.1 [74-500.1], 74 O.S. 500.14 [74-500.14], 47 O.S. 566 [47-566] (JAMES P. GARRETT)